



Master Custodian Agreement




This Agreement is made as of August 2, 2018 by and among each management
investment company identified on Appendix A hereto (each such investment company
and each management investment company made subject to this Agreement in
accordance with Section 19.5 below, shall hereinafter be referred to as a
“Fund”), and State Street Bank and Trust Company, a Massachusetts trust company
(the “Custodian”).


Witnesseth:


Whereas, each Fund may or may not be authorized to issue shares of common stock
or shares of beneficial interest in separate series (“Shares”), with each such
series representing interests in a separate portfolio of securities and other
assets;


Whereas, each Fund so authorized intends that this Agreement be applicable to
each of its series set forth on Appendix A hereto (such series together with all
other series subsequently established by the Fund and made subject to this
Agreement in accordance with Section 19.6 below, shall hereinafter be referred
to as the “Portfolio(s)”);


Whereas, each Fund not so authorized intends that this Agreement be applicable
to it and all references hereinafter to one or more “Portfolio(s)” shall be
deemed to refer to such Fund(s);


Whereas, each Fund desires to appoint the Custodian as its custodian, in
accordance with the provisions of the 1940 Act applicable to such Fund, under
the terms and conditions set forth in this Agreement (including any Schedules or
Appendices hereto), and the Custodian has agreed to act as custodian for such
Fund; and


Whereas, each Fund desires to retain the Custodian to furnish fund accounting
services to the Fund, and the Custodian is willing to furnish such services, on
the terms and conditions set forth herein.


Now, Therefore, in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto agree as follows:




Section 1.    Employment of Custodian and Property to be Held by It.


Each Fund hereby employs the Custodian as a custodian of assets of the
Portfolios, including securities which the Fund, on behalf of the applicable
Portfolio, desires to be held in places within the United States (“domestic
securities”) and securities it desires to be held outside the United States
(“foreign securities”). Each Fund, on behalf of its Portfolio(s), agrees to
deliver to the Custodian all securities and cash of the Portfolios, and all
payments of income, payments of principal or capital distributions received by
it with respect to all securities owned by the Portfolio(s) from time to time,
and the cash consideration received by it for such Shares as may be issued or
sold from time to time. The Custodian shall not be responsible for any property
of a Portfolio which is not received by it or which is delivered out in
accordance with Proper Instructions (as such term is defined in




--------------------------------------------------------------------------------





Section 8 hereof) including, without limitation, Portfolio property (i) held by
brokers, private bankers or other entities on behalf of the Portfolio (each a
“Local Agent”), (ii) held by Special Sub-Custodians (as such term is defined in
Section 6 hereof), (iii) held by entities which have advanced monies to or on
behalf of the Portfolio and which have received Portfolio property as security
for such advance(s) (each a “Pledgee”), or (iv) delivered or otherwise removed
from the custody of the Custodian (a) in connection with any Free Trade (as such
term is defined in Sections 2.2(14) and 2.6(7) hereof) or (b) pursuant to
Special Instructions (as such term is defined in Section 8 hereof). With respect
to uncertificated shares (the “Underlying Shares”) of registered “investment
companies” (as defined in Section 3(a)(1) of the Investment Company Act of 1940,
as amended from time to time (the “1940 Act”)), whether in the same “group of
investment companies” (as defined in Section 12(d)(1)(G)(ii) of the 1940 Act) or
otherwise, including pursuant to Section 12(d)(1)(F) of the 1940 Act
(hereinafter sometimes referred to as the “Underlying Portfolios”) the holding
of confirmation statements that identify the shares as being recorded in the
Custodian’s name on behalf of the Portfolios will be deemed custody for purposes
hereof.


Upon receipt of Proper Instructions, the Custodian shall on behalf of the
applicable Portfolio(s) from time to time employ one or more sub-custodians
located in the United States, but only in accordance with an applicable vote by
the Board of Trustees or the Board of Directors of the Fund (as appropriate, and
in each case, the “Board”) on behalf of the applicable Portfolio(s), and
provided that the Custodian shall have no more or less responsibility or
liability to any Fund on account of any actions or omissions of any
sub-custodian so employed than any such sub-custodian has to the Custodian. The
Custodian may place and maintain each Fund’s foreign securities with foreign
banking institution sub-custodians employed by the Custodian and/or foreign
securities depositories, all as designated in Schedules A and B hereto, but only
in accordance with the applicable provisions of Sections 3 and 4 hereof.


Section 2.
Duties of the Custodian with Respect to Property of the Portfolios to be Held in
the United States.



Section 2.1    Holding Securities. The Custodian shall hold and physically
segregate for the account of each Portfolio all non‑cash property, to be held by
it in the United States, including all domestic securities owned by such
Portfolio other than (a) securities which are maintained pursuant to Section 2.8
in a clearing agency which acts as a securities depository or in a book-entry
system authorized by the U.S. Department of the Treasury (each, a “U.S.
Securities System”) and (b) Underlying Shares owned by each Fund which are
maintained pursuant to Section 2.10 hereof in an account with State Street Bank
and Trust Company or such other entity which may from time to time act as a
transfer agent for the Underlying Portfolios and with respect to which the
Custodian is provided with Proper Instructions (the “Underlying Transfer
Agent”).


Section 2.2    Delivery of Securities. The Custodian shall release and deliver
domestic securities owned by a Portfolio held by the Custodian, in a U.S.
Securities System account of the Custodian or in an account at the Underlying
Transfer Agent, only upon receipt of Proper Instructions on behalf of the
applicable Portfolio, which may be continuing instructions when deemed
appropriate by the parties, and only in the following cases:






--------------------------------------------------------------------------------





1)
Upon sale of such securities for the account of the Portfolio in accordance with
customary or established market practices and procedures, including, without
limitation, delivery to the purchaser thereof or to a dealer therefor (or an
agent of such purchaser or dealer) against expectation of receiving later
payment;



2)
Upon the receipt of payment in connection with any repurchase agreement related
to such securities entered into by the Portfolio;



3)
In the case of a sale effected through a U.S. Securities System, in accordance
with the provisions of Section 2.8 hereof;



4)
To the depository agent in connection with tender or other similar offers for
securities of the Portfolio;



5)
To the issuer thereof or its agent when such securities are called, redeemed,
retired or otherwise become payable; provided that, in any such case, the cash
or other consideration is to be delivered to the Custodian;



6)
To the issuer thereof, or its agent, for transfer into the name of the Portfolio
or into the name of any nominee or nominees of the Custodian or into the name or
nominee name of any agent appointed pursuant to Section 2.7 or into the name or
nominee name of any sub‑custodian appointed pursuant to Section 1; or for
exchange for a different number of bonds, certificates or other evidence
representing the same aggregate face amount or number of units; provided that,
in any such case, the new securities are to be delivered to the Custodian;



7)
Upon the sale of such securities for the account of the Portfolio, to the broker
or its clearing agent, against a receipt, for examination in accordance with
“street delivery” custom; provided that in any such case, the Custodian shall
have no responsibility or liability for any loss arising from the delivery of
such securities prior to receiving payment for such securities except as may
arise from the Custodian’s own negligence or willful misconduct;



8)
For exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such securities, or pursuant to provisions for conversion contained in such
securities, or pursuant to any deposit agreement; provided that, in any such
case, the new securities and cash, if any, are to be delivered to the Custodian;



9)
In the case of warrants, rights or similar securities, the surrender thereof in
the exercise of such warrants, rights or similar securities or the surrender of
interim receipts or temporary securities for definitive securities; provided
that, in any such case, the new securities and cash, if any, are to be delivered
to the Custodian;



10)
For delivery in connection with any loans of securities made by the Portfolio
(a) against receipt of collateral as agreed from time to time by the Fund on
behalf of the Portfolio,





--------------------------------------------------------------------------------





except that in connection with any loans for which collateral is to be credited
to the Custodian’s account in the book-entry system authorized by the U.S.
Department of the Treasury, the Custodian will not be held liable or responsible
for the delivery of securities owned by the Portfolio prior to the receipt of
such collateral or (b) to the lending agent, or the lending agent’s custodian,
in accordance with written Proper Instructions (which may not provide for the
receipt by the Custodian of collateral therefor) agreed upon from time to time
by the Custodian and the Fund;


11)
For delivery as security in connection with any borrowing by a Fund on behalf of
a Portfolio requiring a pledge of assets by the Fund on behalf of such
Portfolio;



12)
For delivery in accordance with the provisions of any agreement among the Fund
on behalf of the Portfolio, the Custodian and a broker‑dealer registered under
the Securities Exchange Act of 1934 (the “Exchange Act”) and a member of the
Financial Industry Regulatory Authority, Inc. (“FINRA,” formerly known as The
National Association of Securities Dealers, Inc.), relating to compliance with
the rules of The Options Clearing Corporation and of any registered national
securities exchange, or of any similar organization or organizations, regarding
escrow or other arrangements in connection with transactions by the Fund on
behalf of a Portfolio;



13)
For delivery in accordance with the provisions of any agreement among a Fund on
behalf of the Portfolio, the Custodian, and a futures commission merchant
registered under the Commodity Exchange Act, relating to compliance with the
rules of the Commodity Futures Trading Commission (the “CFTC”) and/or any
contract market, or any similar organization or organizations, regarding account
deposits in connection with transactions by the Fund on behalf of a Portfolio;



14)
Upon the sale or other delivery of such investments (including, without
limitation, to one or more (a) Special Sub-Custodians or (b) additional
custodians appointed by the Fund, and communicated to the Custodian from time to
time via a writing duly executed by an authorized officer of the Fund, for the
purpose of engaging in repurchase agreement transactions(s), each a “Repo
Custodian”), and prior to receipt of payment therefor, as set forth in written
Proper Instructions (such delivery in advance of payment, along with payment in
advance of delivery made in accordance with Section 2.6(7), as applicable, shall
each be referred to herein as a “Free Trade”), provided that such Proper
Instructions shall set forth (a) the securities of the Portfolio to be delivered
and (b) the person(s) to whom delivery of such securities shall be made;

        
15)
Upon receipt of instructions from the Fund’s transfer agent (the “Transfer
Agent”) for delivery to such Transfer Agent or to the holders of Shares in
connection with distributions in kind, as may be described from time to time in
the currently effective prospectus and statement of additional information of
the Fund related to the Portfolio (the “Prospectus”), in satisfaction of
requests by holders of Shares for repurchase or redemption;







--------------------------------------------------------------------------------





16)
In the case of a sale processed through the Underlying Transfer Agent of
Underlying Shares, in accordance with Section 2.10 hereof;



17)
For delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Fund on behalf of the
Portfolio; and



18)
For any other purpose, but only upon receipt of Proper Instructions from the
Fund on behalf of the applicable Portfolio specifying (a) the securities of the
Portfolio to be delivered and (b) the person or persons to whom delivery of such
securities shall be made.



Section 2.3    Registration of Securities. Domestic securities held by the
Custodian (other than bearer securities) shall be registered in the name of the
Portfolio or in the name of any nominee of a Fund on behalf of the Portfolio or
of any nominee of the Custodian which nominee shall be assigned exclusively to
the Portfolio, unless the Fund has authorized in writing the appointment of a
nominee to be used in common with other registered management investment
companies having the same investment adviser as the Portfolio, or in the name or
nominee name of any agent appointed pursuant to Section 2.7 or in the name or
nominee name of any sub-custodian appointed pursuant to Section 1. All
securities accepted by the Custodian on behalf of the Portfolio under the terms
of this Agreement shall be in “street name” or other good delivery form. If,
however, a Fund directs the Custodian to maintain securities in “street name”,
the Custodian shall utilize its best efforts only to timely collect income due
the Fund on such securities and to notify the Fund on a best efforts basis only
of relevant corporate actions including, without limitation, pendency of calls,
maturities, tender or exchange offers.


Section 2.4    Bank Accounts. The Custodian shall open and maintain a separate
bank account or accounts in the United States in the name of each Portfolio of
each Fund, subject only to draft or order by the Custodian acting pursuant to
the terms of this Agreement, and shall hold in such account or accounts, subject
to the provisions hereof, all cash received by it from or for the account of the
Portfolio, other than cash maintained by the Portfolio in a bank account
established and used in accordance with Rule 17f-3 under the 1940 Act. Funds
held by the Custodian for a Portfolio may be deposited by it to its credit as
Custodian in the banking department of the Custodian or in such other banks or
trust companies as it may in its discretion deem necessary or desirable;
provided, however, that every such bank or trust company shall be qualified to
act as a custodian under the 1940 Act and that each such bank or trust company
and the funds to be deposited with each such bank or trust company shall on
behalf of each applicable Portfolio be approved by vote of a majority of the
Board. Such funds shall be deposited by the Custodian in its capacity as
Custodian and shall be withdrawable by the Custodian only in that capacity.


Section 2.5    Collection of Income. Except with respect to Portfolio property
released and delivered pursuant to Section 2.2(14) or purchased pursuant to
Section 2.6(7), and subject to the provisions of Section 2.3, the Custodian
shall collect on a timely basis all income and other payments with respect to
registered domestic securities held hereunder to which each Portfolio shall be
entitled either by law or pursuant to custom in the securities business, and
shall collect on a timely basis all income and other payments with respect to
bearer domestic securities if, on the date of payment by the issuer, such
securities are held by the Custodian or its agent. Without limiting the
generality of




--------------------------------------------------------------------------------





the foregoing, the Custodian shall detach and present for payment all coupons
and other income items requiring presentation as and when they become due and
shall collect interest when due on securities held hereunder. The Custodian
shall credit income to the Portfolio as such income is received or in accordance
with the Custodian’s then current payable date income schedule. Any credit to
the Portfolio in advance of receipt may be reversed when the Custodian
determines that payment will not occur in due course and the Portfolio may be
charged at the Custodian’s applicable rate for time credited. Income due each
Portfolio on securities loaned pursuant to the provisions of Section 2.2 (10)
shall be the responsibility of the applicable Fund. The Custodian will have no
duty or responsibility in connection therewith, other than to provide the Fund
with such information or data as may be necessary to assist the Fund in
arranging for the timely delivery to the Custodian of the income to which the
Portfolio is properly entitled.


Section 2.6    Payment of Fund Monies. The Custodian shall pay out monies of a
Portfolio as provided in Section 5 and otherwise upon receipt of Proper
Instructions on behalf of the applicable Portfolio, which may be continuing
instructions when deemed appropriate by the parties, the Custodian shall pay out
monies of a Portfolio in the following cases only:


1)
Upon the purchase of domestic securities, options, futures contracts or options
on futures contracts for the account of the Portfolio but only (a) in accordance
with customary or established market practices and procedures, including,
without limitation, delivering money to the seller thereof or to a dealer
therefor (or an agent for such seller or dealer) against expectation of
receiving later delivery of such securities or evidence of title to such
options, futures contracts or options on futures contracts to the Custodian (or
any bank, banking firm or trust company doing business in the United States or
abroad which is qualified under the 1940 Act to act as a custodian and has been
designated by the Custodian as its agent for this purpose) registered in the
name of the Portfolio or in the name of a nominee of the Custodian referred to
in Section 2.3 hereof or in proper form for transfer; (b) in the case of a
purchase effected through a U.S. Securities System, in accordance with the
conditions set forth in Section 2.8 hereof; (c) in the case of a purchase of
Underlying Shares, in accordance with the conditions set forth in Section 2.10
hereof; (d) in the case of repurchase agreements entered into between the
applicable Fund on behalf of a Portfolio and the Custodian, or another bank, or
a broker-dealer which is a member of FINRA, (i) against delivery of the
securities either in certificate form or through an entry crediting the
Custodian’s account at the Federal Reserve Bank with such securities or (ii)
against delivery of the receipt evidencing purchase by the Portfolio of
securities owned by the Custodian along with written evidence of the agreement
by the Custodian to repurchase such securities from the Portfolio; or (e) for
transfer to a time deposit account of the Fund in any bank, whether domestic or
foreign; such transfer may be effected prior to receipt of a confirmation from a
broker and/or the applicable bank pursuant to Proper Instructions from the Fund
as defined herein;



2)
In connection with conversion, exchange or surrender of securities owned by the
Portfolio as set forth in Section 2.2 hereof;





--------------------------------------------------------------------------------







3)
For the redemption or repurchase of Shares issued as set forth in Section 7
hereof;



4)
For the payment of any expense or liability incurred by the Portfolio, including
but not limited to the following payments for the account of the Portfolio:
interest, taxes, management, accounting, transfer agent and legal fees, and
operating expenses of the Fund whether or not such expenses are to be in whole
or part capitalized or treated as deferred expenses;



5)
For the payment of any dividends on Shares declared pursuant to the Fund’s
articles of incorporation or organization and by-laws or agreement or
declaration of trust, as applicable, and Prospectus (collectively, “Governing
Documents”);



6)
For payment of the amount of dividends received in respect of securities sold
short;



7)
Upon the purchase of domestic investments including, without limitation,
repurchase agreement transactions involving delivery of Portfolio monies to Repo
Custodian(s), and prior to receipt of such investments, as set forth in written
Proper Instructions (such payment in advance of delivery, along with delivery in
advance of payment made in accordance with Section 2.2(14), as applicable, shall
each be referred to herein as a “Free Trade”), provided that such Proper
Instructions shall also set forth (a) the amount of such payment and (b) the
person(s) to whom such payment is made;



8)
For payment as initial or variation margin in connection with futures or options
on futures contracts entered into by the Fund on behalf of the Portfolio; and



9)
For any other purpose, but only upon receipt of Proper Instructions from the
Fund on behalf of the Portfolio specifying (a) the amount of such payment and
(b) the person or persons to whom such payment is to be made.



Section 2.7    Appointment of Agents. The Custodian may at any time or times in
its discretion appoint (and may at any time remove) any other bank or trust
company which is itself qualified under the 1940 Act to act as a custodian, as
its agent to carry out such of the provisions of this Section 2 as the Custodian
may from time to time direct; provided, however, that the appointment of any
agent shall not relieve the Custodian of its responsibilities or liabilities
hereunder. The Underlying Transfer Agent shall not be deemed an agent or
sub-custodian of the Custodian for purposes of this Section 2.7 or any other
provision of this Agreement.


Section 2.8    Deposit of Fund Assets in U.S. Securities Systems. The Custodian
may deposit and/or maintain securities owned by a Portfolio in a U.S. Securities
System in compliance with the conditions of Rule 17f-4 under the 1940 Act, as
amended from time to time.
    
Section 2.9    Segregated Account. The Custodian shall upon receipt of Proper
Instructions on behalf of each applicable Portfolio, establish and maintain a
segregated account or accounts for and on behalf of each such Portfolio, into
which account or accounts may be transferred cash and/




--------------------------------------------------------------------------------





or securities, including securities maintained in an account by the Custodian
pursuant to Section 2.8 hereof, (a) in accordance with the provisions of any
agreement among the Fund on behalf of the Portfolio, the Custodian and a
broker-dealer registered under the Exchange Act and a member of FINRA (or any
futures commission merchant registered under the Commodity Exchange Act),
relating to compliance with the rules of The Options Clearing Corporation and of
any registered national securities exchange (or the CFTC or any registered
contract market), or of any similar organization or organizations, regarding
escrow or other arrangements in connection with transactions by the Portfolio,
(b) for purposes of segregating cash or government securities in connection with
options purchased, sold or written by the Portfolio or commodity futures
contracts or options thereon purchased or sold by the Portfolio, (c) for the
purposes of compliance by the Portfolio with the procedures required by
Investment Company Act Release No. 10666, or any subsequent release of the U.S.
Securities and Exchange Commission (the “SEC”), or interpretative opinion of the
staff of the SEC, relating to the maintenance of segregated accounts by
registered management investment companies, and (d) for any other purpose in
accordance with Proper Instructions.


Section 2.10    Deposit of Fund Assets with the Underlying Transfer Agent.
Underlying Shares beneficially owned by the Fund, on behalf of a Portfolio,
shall be deposited and/or maintained in an account or accounts maintained with
an Underlying Transfer Agent and the Custodian’s only responsibilities with
respect thereto shall be limited to the following:


1)
Upon receipt of a confirmation or statement from an Underlying Transfer Agent
that such Underlying Transfer Agent is holding or maintaining Underlying Shares
in the name of the Custodian (or a nominee of the Custodian) for the benefit of
a Portfolio, the Custodian shall identify by book-entry that such Underlying
Shares are being held by it as custodian for the benefit of such Portfolio.



2)
In respect of the purchase of Underlying Shares for the account of a Portfolio,
upon receipt of Proper Instructions, the Custodian shall pay out monies of such
Portfolio as so directed, and record such payment from the account of such
Portfolio on the Custodian’s books and records.



3)
In respect of the sale or redemption of Underlying Shares for the account of a
Portfolio, upon receipt of Proper Instructions, the Custodian shall transfer
such Underlying Shares as so directed, record such transfer from the account of
such Portfolio on the Custodian’s books and records and, upon the Custodian’s
receipt of the proceeds therefor, record such payment for the account of such
Portfolio on the Custodian’s books and records.



The Custodian shall not be liable to the Fund for any loss or damage to the Fund
or any Portfolio resulting from the maintenance of Underlying Shares with an
Underlying Transfer Agent except for losses resulting directly from the fraud,
negligence or willful misconduct of the Custodian or any of its agents or of any
of its or their employees.


Section 2.11    Ownership Certificates for Tax Purposes. The Custodian shall
execute ownership and other certificates and affidavits for all federal and
state tax purposes in connection




--------------------------------------------------------------------------------





with receipt of income or other payments with respect to domestic securities of
each Portfolio held by it and in connection with transfers of securities.


Section 2.12    Proxies. Except with respect to Portfolio property released and
delivered pursuant to Section 2.2(14), or purchased pursuant to Section 2.6(7),
the Custodian shall, with respect to the domestic securities held hereunder,
cause to be promptly executed by the registered holder of such securities, if
the securities are registered otherwise than in the name of the Portfolio or a
nominee of the Portfolio, all proxies, without indication of the manner in which
such proxies are to be voted, and shall promptly deliver to the Fund such
proxies, all proxy soliciting materials and all notices relating to such
securities.


Section 2.13    Communications Relating to Portfolio Securities. Except with
respect to Portfolio property released and delivered pursuant to Section
2.2(14), or purchased pursuant to Section 2.6(7), and subject to the provisions
of Section 2.3, the Custodian shall transmit promptly to the applicable Fund for
each Portfolio all written information (including, without limitation, pendency
of calls and maturities of domestic securities and expirations of rights in
connection therewith and notices of exercise of call and put options written by
the Fund on behalf of the Portfolio and the maturity of futures contracts
purchased or sold by the Fund on behalf of the Portfolio) received by the
Custodian from issuers of the securities being held for the Portfolio. With
respect to tender or exchange offers, the Custodian shall transmit promptly to
the applicable Fund all written information received by the Custodian from
issuers of the securities whose tender or exchange is sought and from the party
(or its agents) making the tender or exchange offer. The Custodian shall not be
liable for any untimely exercise of any tender, exchange or other right or power
in connection with domestic securities or other property of the Portfolios at
any time held by it unless (i) the Custodian is in actual possession of such
domestic securities or property and (ii) the Custodian receives Proper
Instructions with regard to the exercise of any such right or power, and both
(i) and (ii) occur at least three business days prior to the date on which the
Custodian is to take action to exercise such right or power. The Custodian shall
also transmit promptly to the applicable Fund for each Portfolio all written
information received by the Custodian regarding any class action or other
litigation in connection with Portfolio securities or other assets issued in the
United States and then held, or previously held, during the term of this
Agreement by the Custodian for the account of the Fund for such Portfolio,
including, but not limited to, opt-out notices and proof-of-claim forms. For
avoidance of doubt, upon and after the effective date of any termination of this
Agreement, with respect to a Fund or its Portfolio(s), as may be applicable, the
Custodian shall have no responsibility to so transmit any information under this
Section 2.13.








--------------------------------------------------------------------------------







Section 3.    Provisions Relating to Rules 17f-5 and 17f-7.


Section 3.1.    Definitions. As used throughout this Agreement, the capitalized
terms set forth below shall have the indicated meanings:
    
“Country Risk” means all factors reasonably related to the systemic risk of
holding Foreign Assets in a particular country including, but not limited to,
such country’s political environment, economic and financial infrastructure
(including any Eligible Securities Depository operating in the country),
prevailing or developing custody and settlement practices, insolvency of a
Foreign Sub-Custodian, and laws and regulations applicable to the safekeeping
and recovery of Foreign Assets held in custody in that country.
    
“Eligible Foreign Custodian” has the meaning set forth in section (a)(1) of Rule
17f-5, including a majority-owned or indirect subsidiary of a U.S. Bank (as
defined in Rule 17f-5), a bank holding company meeting the requirements of an
Eligible Foreign Custodian (as set forth in Rule 17f-5 or by other appropriate
action of the SEC), or a foreign branch of a Bank (as defined in Section 2(a)(5)
of the 1940 Act) meeting the requirements of a custodian under Section 17(f) of
the 1940 Act; the term does not include any Eligible Securities Depository.


“Eligible Securities Depository” has the meaning set forth in section (b)(1) of
Rule 17f-7.


“Foreign Assets” means any of the Portfolios’ investments (including foreign
currencies) for which the primary market is outside the United States and such
cash and cash equivalents as are reasonably necessary to effect the Portfolios’
transactions in such investments.


“Foreign Custody Manager” has the meaning set forth in section (a)(3) of Rule
17f-5.


“Rule 17f-5” means Rule 17f-5 promulgated under the 1940 Act.


“Rule 17f-7” means Rule 17f-7 promulgated under the 1940 Act.


Section 3.2.    The Custodian as Foreign Custody Manager.    


3.2.1    Delegation to the Custodian as Foreign Custody Manager. Each Fund, by
resolution adopted by its Board, hereby delegates to the Custodian, subject to
Section (b) of Rule 17f-5, the responsibilities set forth in this Section 3.2
with respect to Foreign Assets of the Portfolios held outside the United States,
and the Custodian hereby accepts such delegation as Foreign Custody Manager with
respect to the Portfolios.
 
3.2.2    Countries Covered. The Foreign Custody Manager shall be responsible for
performing the delegated responsibilities defined below only with respect to the
countries and custody arrangements for each such country listed on Schedule A to
this Agreement, which list of countries may be amended from time to time by any
Fund with the agreement of the Foreign Custody Manager. The Foreign Custody
Manager shall list on Schedule A the Eligible Foreign Custodians selected by the
Foreign Custody Manager to maintain the assets of the Portfolios, which list of




--------------------------------------------------------------------------------





Eligible Foreign Custodians may be amended from time to time in the sole
discretion of the Foreign Custody Manager. The Foreign Custody Manager will
provide amended versions of Schedule A in accordance with Section 3.2.5 hereof.


Upon the receipt by the Foreign Custody Manager of Proper Instructions to open
an account or to place or maintain Foreign Assets in a country listed on
Schedule A, and the fulfillment by each Fund, on behalf of the applicable
Portfolio(s), of the applicable account opening requirements for such country,
the Foreign Custody Manager shall be deemed to have been delegated by such
Fund’s Board on behalf of such Portfolio(s) responsibility as Foreign Custody
Manager with respect to that country and to have accepted such delegation.
Execution of this Agreement by each Fund shall be deemed to be a Proper
Instruction to open an account, or to place or maintain Foreign Assets, in each
country listed on Schedule A. Following the receipt of Proper Instructions
directing the Foreign Custody Manager to close the account of a Portfolio with
the Eligible Foreign Custodian selected by the Foreign Custody Manager in a
designated country, the delegation by the Board on behalf of such Portfolio to
the Custodian as Foreign Custody Manager for that country shall be deemed to
have been withdrawn and the Custodian shall immediately cease to be the Foreign
Custody Manager with respect to such Portfolio with respect to that country.


The Foreign Custody Manager may withdraw its acceptance of delegated
responsibilities with respect to a designated country upon written notice to the
Fund. Thirty days (or such longer period to which the parties agree in writing)
after receipt of any such notice by the Fund, the Custodian shall have no
further responsibility in its capacity as Foreign Custody Manager to the Fund
with respect to the country as to which the Custodian’s acceptance of delegation
is withdrawn.


3.2.3     Scope of Delegated Responsibilities:


(a)    Selection of Eligible Foreign Custodians. Subject to the provisions of
this Section 3.2, the Foreign Custody Manager may place and maintain the Foreign
Assets in the care of the Eligible Foreign Custodian selected by the Foreign
Custody Manager in each country listed on Schedule A, as amended from time to
time. In performing its delegated responsibilities as Foreign Custody Manager to
place or maintain Foreign Assets with an Eligible Foreign Custodian, the Foreign
Custody Manager shall determine that the Foreign Assets will be subject to
reasonable care, based on the standards applicable to custodians in the country
in which the Foreign Assets will be held by that Eligible Foreign Custodian,
after considering all factors relevant to the safekeeping of such assets,
including, without limitation the factors specified in Rule 17f-5(c)(1).


(b)    Contracts With Eligible Foreign Custodians. The Foreign Custody Manager
shall determine that the contract governing the foreign custody arrangements
with each Eligible Foreign Custodian selected by the Foreign Custody Manager
will satisfy the requirements of Rule 17f-5(c)(2).


(c)    Monitoring. In each case in which the Foreign Custody Manager maintains
Foreign Assets with an Eligible Foreign Custodian selected by the Foreign
Custody Manager, the Foreign Custody Manager shall establish a system to monitor
(i) the appropriateness of maintaining the Foreign Assets with such Eligible
Foreign Custodian and (ii) the contract governing the custody arrangements
established by the Foreign Custody Manager with the Eligible Foreign Custodian.
In




--------------------------------------------------------------------------------





the event the Foreign Custody Manager determines that the custody arrangements
with an Eligible Foreign Custodian it has selected are no longer appropriate,
the Foreign Custody Manager shall notify the Board in accordance with Section
3.2.5 hereunder.


3.2.4    Guidelines for the Exercise of Delegated Authority. For purposes of
this Section 3.2, the Board shall be deemed to have considered and determined to
accept such Country Risk as is incurred by placing and maintaining the Foreign
Assets in each country for which the Custodian is serving as Foreign Custody
Manager of the Portfolios.
    
3.2.5    Reporting Requirements. The Foreign Custody Manager shall report the
withdrawal of the Foreign Assets from an Eligible Foreign Custodian and the
placement of such Foreign Assets with another Eligible Foreign Custodian by
providing to the Board an amended Schedule A at the end of the calendar quarter
in which an amendment to such Schedule has occurred. The Foreign Custody Manager
shall make written reports notifying the Board of any other material change in
the foreign custody arrangements of the Portfolios described in this Section 3.2
after the occurrence of the material change.


3.2.6     Standard of Care as Foreign Custody Manager of a Portfolio. In
performing the responsibilities delegated to it, the Foreign Custody Manager
agrees to exercise reasonable care, prudence and diligence such as a person
having responsibility for the safekeeping of assets of management investment
companies registered under the 1940 Act would exercise.


3.2.7    Representations with Respect to Rule 17f-5. The Foreign Custody Manager
represents to each Fund that it is a U.S. Bank as defined in section (a)(7) of
Rule 17f-5. Each Fund represents to the Custodian that its Board has determined
that it is reasonable for such Board to rely on the Custodian to perform the
responsibilities delegated pursuant to this Agreement to the Custodian as the
Foreign Custody Manager of the Portfolios.


3.2.8    Effective Date and Termination of the Custodian as Foreign Custody
Manager. Each Board’s delegation to the Custodian as Foreign Custody Manager of
the Portfolios shall be effective as of the date hereof and shall remain in
effect until terminated at any time, without penalty, by written notice from the
terminating party to the non-terminating party. Termination will become
effective thirty (30) days after receipt by the non-terminating party of such
notice. The provisions of Section 3.2.2 hereof shall govern the delegation to
and termination of the Custodian as Foreign Custody Manager of the Portfolios
with respect to designated countries.


Section 3.3    Eligible Securities Depositories.


3.3.1    Analysis and Monitoring. The Custodian shall (a) provide the Fund (or
its duly-authorized investment manager or investment adviser) with an analysis
of the custody risks associated with maintaining assets with the Eligible
Securities Depositories set forth on Schedule B hereto in accordance with
section (a)(1)(i)(A) of Rule 17f-7, and (b) monitor such risks on a continuing
basis, and promptly notify the Fund (or its duly-authorized investment manager
or investment adviser) of any material change in such risks, in accordance with
section (a)(1)(i)(B) of Rule 17f-7.
 




--------------------------------------------------------------------------------





3.3.2    Standard of Care. The Custodian agrees to exercise reasonable care,
prudence and diligence in performing the duties set forth in Section 3.3.1.


Section 4.
Duties of the Custodian with Respect to Property of the Portfolios to be Held
Outside the United States.



Section 4.1    Definitions. As used throughout this Agreement, the capitalized
terms set forth below shall have the indicated meanings:


“Foreign Securities System” means an Eligible Securities Depository listed on
Schedule B hereto.


“Foreign Sub-Custodian” means an Eligible Foreign Custodian.


Section 4.2.    Holding Securities. The Custodian shall identify on its books as
belonging to the Portfolios the foreign securities held by each Foreign
Sub-Custodian or Foreign Securities System. The Custodian may hold foreign
securities for all of its customers, including the Portfolios, with any Foreign
Sub-Custodian in an account that is identified as belonging to the Custodian for
the benefit of its customers, provided however, that (i) the records of the
Custodian with respect to foreign securities of the Portfolios which are
maintained in such account shall identify those securities as belonging to the
Portfolios and (ii), to the extent permitted and customary in the market in
which the account is maintained, the Custodian shall require that securities so
held by the Foreign Sub-Custodian be held separately from any assets of such
Foreign Sub-Custodian or of other customers of such Foreign Sub-Custodian.


Section 4.3.    Foreign Securities Systems. Foreign securities shall be
maintained in a Foreign Securities System in a designated country through
arrangements implemented by the Custodian or a Foreign Sub-Custodian, as
applicable, in such country.


Section 4.4.    Transactions in Foreign Custody Account.


4.4.1.    Delivery of Foreign Assets. The Custodian or a Foreign Sub-Custodian
shall release and deliver foreign securities of the Portfolios held by the
Custodian or such Foreign Sub-Custodian, or in a Foreign Securities System
account, only upon receipt of Proper Instructions, which may be continuing
instructions when deemed appropriate by the parties, and only in the following
cases:


(i)
Upon the sale of such foreign securities for the Portfolio in accordance with
commercially reasonable market practice in the country where such foreign
securities are held or traded, including, without limitation: (A) delivery
against expectation of receiving later payment; or (B) in the case of a sale
effected through a Foreign Securities System, in accordance with the rules
governing the operation of the Foreign Securities System;



(ii)
In connection with any repurchase agreement related to foreign securities;



(iii)
To the depository agent in connection with tender or other similar offers for
foreign securities of the Portfolios;





--------------------------------------------------------------------------------







(iv)
To the issuer thereof or its agent when such foreign securities are called,
redeemed, retired or otherwise become payable;



(v)
To the issuer thereof, or its agent, for transfer into the name of the Custodian
(or the name of the respective Foreign Sub-Custodian or of any nominee of the
Custodian or such Foreign Sub-Custodian) or for exchange for a different number
of bonds, certificates or other evidence representing the same aggregate face
amount or number of units;



(vi)
To brokers, clearing banks or other clearing agents for examination or trade
execution in accordance with market custom; provided that in any such case, the
Foreign Sub-Custodian shall have no responsibility or liability for any loss
arising from the delivery of such foreign securities prior to receiving payment
for such foreign securities except as may arise from the Foreign Sub-Custodian’s
own negligence or willful misconduct;



(vii)
For exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such securities, or pursuant to provisions for conversion contained in such
securities, or pursuant to any deposit agreement;



(viii)
In the case of warrants, rights or similar foreign securities, the surrender
thereof in the exercise of such warrants, rights or similar securities or the
surrender of interim receipts or temporary securities for definitive securities;



(ix)
For delivery as security in connection with any borrowing by a Fund on behalf of
a Portfolio requiring a pledge of assets by the Fund on behalf of such
Portfolio;



(x)
In connection with trading in options and futures contracts, including delivery
as original margin and variation margin;



(xi)
Upon the sale or other delivery of such foreign securities (including, without
limitation, to one or more Special Sub-Custodians or Repo Custodians) as a Free
Trade, provided that applicable Proper Instructions shall set forth (A) the
foreign securities to be delivered and (B) the person or persons to whom
delivery shall be made;



(xii)
In connection with the lending of foreign securities; and



(xiii)
For any other purpose, but only upon receipt of Proper Instructions specifying
(A) the foreign securities to be delivered and (B) the person or persons to whom
delivery of such securities shall be made.







--------------------------------------------------------------------------------





4.4.2.    Payment of Portfolio Monies. Upon receipt of Proper Instructions,
which may be continuing instructions when deemed appropriate by the parties, the
Custodian shall pay out, or direct the respective Foreign Sub-Custodian or the
respective Foreign Securities System to pay out, monies of a Portfolio in the
following cases only:


(i)
Upon the purchase of foreign securities for the Portfolio, unless otherwise
directed by Proper Instructions, by (A) delivering money to the seller thereof
or to a dealer therefor (or an agent for such seller or dealer) against
expectation of receiving later delivery of such foreign securities; or (B) in
the case of a purchase effected through a Foreign Securities System, in
accordance with the rules governing the operation of such Foreign Securities
System;



(ii)
In connection with the conversion, exchange or surrender of foreign securities
of the Portfolio;



(iii)
For the payment of any expense or liability of the Portfolio, including but not
limited to the following payments: interest, taxes, investment advisory fees,
transfer agency fees, fees under this Agreement, legal fees, accounting fees,
and other operating expenses;



(iv)
For the purchase or sale of foreign exchange or foreign exchange contracts for
the Portfolio, including transactions executed with or through the Custodian or
its Foreign Sub-Custodians;



(v)
In connection with trading in options and futures contracts, including delivery
as original margin and variation margin;



(vi)
Upon the purchase of foreign investments including, without limitation,
repurchase agreement transactions involving delivery of Portfolio monies to Repo
Custodian(s), as a Free Trade, provided that applicable Proper Instructions
shall set forth (A) the amount of such payment and (B) the person or persons to
whom payment shall be made;



(vii)
For payment of part or all of the dividends received in respect of securities
sold short;



(viii)
In connection with the borrowing or lending of foreign securities; and



(ix)
For any other purpose, but only upon receipt of Proper Instructions specifying
(A) the amount of such payment and (B) the person or persons to whom such
payment is to be made.



4.4.3.    Market Conditions. Notwithstanding any provision of this Agreement to
the contrary, settlement and payment for Foreign Assets received for the account
of the Portfolios and delivery of Foreign Assets maintained for the account of
the Portfolios may be effected in accordance with the customary established
securities trading or processing practices and procedures in the country or
market in which the transaction occurs, including, without limitation,
delivering Foreign




--------------------------------------------------------------------------------





Assets to the purchaser thereof or to a dealer therefor (or an agent for such
purchaser or dealer) with the expectation of receiving later payment for such
Foreign Assets from such purchaser or dealer.


The Custodian shall provide to each Board the information with respect to
custody and settlement practices in countries in which the Custodian employs a
Foreign Sub-Custodian described on Schedule C hereto at the time or times set
forth on such Schedule. The Custodian may revise Schedule C from time to time,
provided that no such revision shall result in a Board being provided with
substantively less information than had been previously provided hereunder.


Section 4.5.    Registration of Foreign Securities. The foreign securities
maintained in the custody of a Foreign Sub-Custodian (other than bearer
securities) shall be registered in the name of the applicable Portfolio or in
the name of the Custodian or in the name of any Foreign Sub-Custodian or in the
name of any nominee of the foregoing, and the applicable Fund on behalf of such
Portfolio agrees to hold any such nominee harmless from any liability as a
holder of record of such foreign securities. The Custodian or a Foreign
Sub-Custodian shall not be obligated to accept securities on behalf of a
Portfolio under the terms of this Agreement unless the form of such securities
and the manner in which they are delivered are in accordance with reasonable
market practice.


Section 4.6     Bank Accounts. The Custodian shall identify on its books as
belonging to the applicable Fund cash (including cash denominated in foreign
currencies) deposited with the Custodian. Where the Custodian is unable to
maintain, or market practice does not facilitate the maintenance of, cash on the
books of the Custodian, a bank account or bank accounts shall be opened and
maintained outside the United States on behalf of a Portfolio with a Foreign
Sub-Custodian. All accounts referred to in this Section shall be subject only to
draft or order by the Custodian (or, if applicable, such Foreign Sub-Custodian)
acting pursuant to the terms of this Agreement to hold cash received by or from
or for the account of the Portfolio. Cash maintained on the books of the
Custodian (including its branches, subsidiaries and affiliates), regardless of
currency denomination, is maintained in bank accounts established under, and
subject to the laws of, The Commonwealth of Massachusetts.


Section 4.7.    Collection of Income. The Custodian shall use reasonable
commercial efforts to collect all income and other payments with respect to the
Foreign Assets held hereunder to which the Portfolios shall be entitled. In the
event that extraordinary measures are required to collect such income, the Fund
and the Custodian shall consult as to such measures and as to the compensation
and expenses of the Custodian relating to such measures. The Custodian shall
credit income to the applicable Portfolio as such income is received or in
accordance with Custodian’s then current payable date income schedule. Any
credit to the Portfolio in advance of receipt may be reversed when the Custodian
determines that payment will not occur in due course and the Portfolio may be
charged at the Custodian’s applicable rate for time credited. Income on
securities loaned other than from the Custodian’s securities lending program
shall be credited as received.


Section 4.8     Shareholder Rights. With respect to the foreign securities held
pursuant to this Section 4, the Custodian shall use reasonable commercial
efforts to facilitate the exercise of voting and other shareholder rights,
subject always to the laws, regulations and practical constraints that may exist
in the country where such securities are issued. Each Fund acknowledges that
local




--------------------------------------------------------------------------------





conditions, including lack of regulation, onerous procedural obligations, lack
of notice and other factors may have the effect of severely limiting the ability
of such Fund to exercise shareholder rights.


Section 4.9.    Communications Relating to Foreign Securities. The Custodian
shall transmit promptly to the applicable Fund written information with respect
to materials received by the Custodian via the Foreign Sub-Custodians from
issuers of the foreign securities being held for the account of the Portfolios
(including, without limitation, pendency of calls and maturities of foreign
securities and expirations of rights in connection therewith). With respect to
tender or exchange offers, the Custodian shall transmit promptly to the
applicable Fund written information with respect to materials so received by the
Custodian from issuers of the foreign securities whose tender or exchange is
sought or from the party (or its agents) making the tender or exchange offer.
The Custodian shall not be liable for any untimely exercise of any tender,
exchange or other right or power in connection with foreign securities or other
property of the Portfolios at any time held by it unless (i) the Custodian or
the respective Foreign Sub-Custodian is in actual possession of such foreign
securities or property and (ii) the Custodian receives Proper Instructions with
regard to the exercise of any such right or power, and both (i) and (ii) occur
at least three business days prior to the date on which the Custodian is to take
action to exercise such right or power. The Custodian shall also transmit
promptly to the applicable Fund all written information received by the
Custodian via the Foreign Sub-Custodians from issuers of the foreign securities
being held for the account of the Portfolios regarding any class action or other
litigation in connection with Portfolio foreign securities or other assets
issued outside the United States and then held, or previously held, during the
term of this Agreement by the Custodian via a Foreign Sub-Custodian for the
account of the Fund for such Portfolio, including, but not limited to, opt-out
notices and proof-of-claim forms. For avoidance of doubt, upon and after the
effective date of any termination of this Agreement, with respect to a Fund or
its Portfolio(s), as may be applicable, the Custodian shall have no
responsibility to so transmit any information under this Section 4.9.


Section 4.10.    Liability of Foreign Sub-Custodians. Each agreement pursuant to
which the Custodian employs a Foreign Sub-Custodian shall, to the extent
possible, require the Foreign Sub-Custodian to exercise reasonable care in the
performance of its duties, and to indemnify, and hold harmless, the Custodian
from and against any loss, damage, cost, expense, liability or claim arising out
of or in connection with the Foreign Sub-Custodian’s performance of such
obligations. At a Fund’s election, the Portfolios shall be entitled to be
subrogated to the rights of the Custodian with respect to any claims against a
Foreign Sub-Custodian as a consequence of any such loss, damage, cost, expense,
liability or claim if and to the extent that the Portfolios have not been made
whole for any such loss, damage, cost, expense, liability or claim.


Section 4.11    Tax Law. The Custodian shall have no responsibility or liability
for any obligations now or hereafter imposed on any Fund, the Portfolios or the
Custodian as custodian of the Portfolios by the tax law of the United States or
of any state or political subdivision thereof. It shall be the responsibility of
each Fund to notify the Custodian of the obligations imposed on such Fund with
respect to the Portfolios or the Custodian as custodian of the Portfolios by the
tax law of countries other than those mentioned in the above sentence, including
responsibility for withholding and other taxes, assessments or other
governmental charges, certifications and




--------------------------------------------------------------------------------





governmental reporting. The sole responsibility of the Custodian with regard to
such tax law shall be to use reasonable efforts to assist the Fund with respect
to any claim for exemption or refund under the tax law of countries for which
such Fund has provided such information.


Section 4.12.    Liability of Custodian. The Custodian shall be liable for the
acts or omissions of a Foreign Sub-Custodian to the same extent as set forth
with respect to sub-custodians generally in this Agreement and, regardless of
whether assets are maintained in the custody of a Foreign Sub-Custodian or a
Foreign Securities System, the Custodian shall not be liable for any loss,
damage, cost, expense, liability or claim resulting from nationalization,
expropriation, currency restrictions, or acts of war or terrorism, or any other
loss where the Sub-Custodian has otherwise acted with reasonable care.


Section 5.    Contractual Settlement Services (Purchase / Sales).


Section 5.1    The Custodian shall, in accordance with the terms set out in this
section, debit or credit the appropriate cash account of each Portfolio in
connection with (i) the purchase of securities for such Portfolio, and (ii)
proceeds of the sale of securities held on behalf of such Portfolio, on a
contractual settlement basis.


Section 5.2    The services described above (the “Contractual Settlement
Services”) shall be provided for such instruments and in such markets as the
Custodian may advise from time to time. The Custodian may terminate or suspend
any part of the provision of the Contractual Settlement Services under this
Agreement at its sole discretion immediately upon notice to the applicable Fund
on behalf of each Portfolio, including, without limitation, in the event of
force majeure events affecting settlement, any disorder in markets, or other
changed external business circumstances affecting the markets or the Fund.
  
Section 5.3    The consideration payable in connection with a purchase
transaction shall be debited from the appropriate cash account of the Portfolio
as of the time and date that monies would ordinarily be required to settle such
transaction in the applicable market. The Custodian shall promptly recredit such
amount at the time that the Portfolio or the Fund notifies the Custodian by
Proper Instruction that such transaction has been canceled.


Section 5.4    With respect to the settlement of a sale of securities, a
provisional credit of an amount equal to the net sale price for the transaction
(the “Settlement Amount”) shall be made to the account of the Portfolio as if
the Settlement Amount had been received as of the close of business on the date
that monies would ordinarily be available in good funds in the applicable
market. Such provisional credit will be made conditional upon the Custodian
having received Proper Instructions with respect to, or reasonable notice of,
the transaction, as applicable; and the Custodian or its agents having
possession of the asset(s) (which shall exclude assets subject to any third
party lending arrangement entered into by a Portfolio) associated with the
transaction in good deliverable form and not being aware of any facts which
would lead them to believe that the transaction will not settle in the time
period ordinarily applicable to such transactions in the applicable market.






--------------------------------------------------------------------------------





Section 5.5.    Simultaneously with the making of such provisional credit, the
Portfolio agrees that the Custodian shall have, and hereby grants to the
Custodian, a security interest in any property at any time held for the account
of the Portfolio to the full extent of the credited amount, and each Portfolio
hereby pledges, assigns and grants to the Custodian a continuing security
interest and a lien on any and all such property under the Custodian’s
possession, in accordance with the terms of this Agreement. In the event that
the applicable Portfolio fails to promptly repay any provisional credit, the
Custodian shall have all of the rights and remedies of a secured party under the
Uniform Commercial Code of The Commonwealth of Massachusetts.


Section 5.6    The Custodian shall have the right to reverse any provisional
credit or debit given in connection with the Contractual Settlement Services at
any time when the Custodian believes, in its reasonable judgment, that such
transaction will not settle in accordance with its terms or amounts due pursuant
thereto, will not be collectable or where the Custodian has not been provided
Proper Instructions with respect thereto, as applicable, and the Portfolio shall
be responsible for any costs or liabilities resulting from such reversal. Upon
such reversal, a sum equal to the credited or debited amount shall become
immediately payable by the Portfolio to the Custodian and may be debited from
any cash account held for benefit of the Portfolio.


Section 5.7    In the event that the Custodian is unable to debit an account of
the Portfolio, and the Portfolio fails to pay any amount due to the Custodian at
the time such amount becomes payable in accordance with this Agreement, (i) the
Custodian may charge the Portfolio for costs and expenses associated with
providing the provisional credit, including without limitation the cost of funds
associated therewith, (ii) the amount of any accrued dividends, interest and
other distributions with respect to assets associated with such transaction may
be set off against the credited amount, (iii) the provisional credit and any
such costs and expenses shall be considered an advance of cash for purposes of
the Agreement and (iv) the Custodian shall have the right to setoff against any
property and to sell, exchange, convey, transfer or otherwise dispose of any
property at any time held for the account of the Portfolio to the full extent
necessary for the Custodian to make itself whole.


Section 5A.    Foreign Exchange.
(1)    Upon receipt of Proper Instructions, which for purposes of this paragraph
may also include security trade advices, the Custodian shall facilitate the
processing and settlement of foreign exchange transactions. Such foreign
exchange transactions do not constitute part of the services provided by the
Custodian under this Agreement.
(2)    The Customer (or its investment manager or adviser acting on its behalf)
may elect to enter into and execute foreign exchange transactions with third
parties that are not affiliated with the Custodian, with State Street Global
Markets, which is the foreign exchange division of State Street Bank and Trust
Company and its affiliated companies (“SSGM”), or with a subcustodian. Where the
Customer or its investment manager or adviser gives Proper Instructions for the
execution of a foreign exchange transaction using an indirect foreign exchange
service described in the Customer Publications, the Customer (or its investment
manager or adviser) hereby instructs the Custodian, on behalf of the Customer,
to direct the execution of such foreign exchange transaction to




--------------------------------------------------------------------------------





SSGM or, when the relevant currency is not traded by SSGM, to the applicable
subcustodian. The Custodian shall not have any agency (except as contemplated in
preceding sentence), trust or fiduciary obligation to the Customer, its
investment manager or adviser or any other Person in connection with the
execution of any foreign exchange transaction. The Custodian shall have no
responsibility under this Agreement for the selection of the counterparty to, or
the method of execution of, any foreign exchange transaction entered into by the
Customer (or its investment manager or adviser acting on its behalf) or the
reasonableness of the execution rate on any such transaction.
(3)    The Customer acknowledges that in connection with all foreign exchange
transactions entered into by the Customer (or its investment manager or adviser
acting on its behalf) with SSGM or any subcustodian, SSGM and each such
subcustodian:
(i)    shall be acting in a principal capacity and not as broker, agent or
fiduciary to the Customer or its investment manager or adviser;
(ii)    shall seek to profit from such foreign exchange transactions, and are
entitled to retain and not disclose any such profit to the Customer or its
investment manager or adviser; and
(iii)    shall enter into such foreign exchange transactions pursuant to the
terms and conditions, including pricing or pricing methodology, (a) agreed with
the Customer or its investment manager or adviser from time to time or (b) in
the case of an indirect foreign exchange service (i) as established by SSGM and
set forth in the Customer Publications with respect to the particular foreign
exchange execution services selected by the Customer or the investment manager
or adviser or (ii) as established by a subcustodian from time to time.
“Client Publications” means the general client publications of State Street Bank
and Trust Company available from time to time available to clients and their
investment managers.
The Custodian or its affiliates, including SSGM, may trade based upon
information that is not available to, and may enter into transactions for its
own account or the account of clients in the same or opposite direction to the
transactions entered into with the Customer (or its investment manager or
adviser acting on its behalf), and shall have no obligation under this Agreement
to share such information with or consider the interests of their respective
counterparties, including, where applicable, the Customer or the investment
manager or adviser.


Section 6.    Special Sub-Custodians.


Upon receipt of Special Instructions (as such term is defined in Section 8
hereof), the Custodian shall, on behalf of one or more Portfolios, appoint one
or more banks, trust companies or other entities designated in such Special
Instructions to act as a sub-custodian for the purposes of effecting such
transaction(s) as may be designated by a Fund in Special Instructions. Each such
designated sub-custodian is referred to herein as a “Special Sub-Custodian.”
Each such duly appointed Special Sub-Custodian shall be listed on Schedule D
hereto, as it may be amended from time to time by a Fund, with the
acknowledgment of the Custodian. In connection with the appointment of any
Special Sub-Custodian, and in accordance with Special Instructions, the
Custodian shall enter into a sub-custodian agreement with the Fund and the
Special Sub-Custodian in form and substance




--------------------------------------------------------------------------------





approved by such Fund, provided that such agreement shall in all events comply
with the provisions of the 1940 Act and the rules and regulations thereunder and
the terms and provisions of this Agreement.


Section 7.    Payments for Sales or Repurchases or Redemptions of Shares.


The Custodian shall receive from the distributor of the Shares or from the
Transfer Agent and deposit into the account of the appropriate Portfolio such
payments as are received for Shares thereof issued or sold from time to time by
the applicable Fund. The Custodian will provide timely notification to such Fund
on behalf of each such Portfolio and the Transfer Agent of any receipt by it of
payments for Shares of such Portfolio.


From such funds as may be available for the purpose, the Custodian shall, upon
receipt of instructions from the Transfer Agent, make funds available for
payment to holders of Shares who have delivered to the Transfer Agent a request
for redemption or repurchase of their Shares. In connection with the redemption
or repurchase of Shares, the Custodian is authorized upon receipt of
instructions from the Transfer Agent to wire funds to or through a commercial
bank designated by the redeeming shareholders. In connection with the redemption
or repurchase of Shares, the Custodian shall honor checks drawn on the Custodian
by a holder of Shares, which checks have been furnished by a Fund to the holder
of Shares, when presented to the Custodian in accordance with such procedures
and controls as are mutually agreed upon from time to time between such Fund and
the Custodian.


Section 8.    Proper Instructions and Special Instructions.


“Proper Instructions,” which may also be standing instructions, as such term is
used throughout this Agreement shall mean instructions received by the Custodian
from a Fund, a Fund’s duly authorized investment manager or investment adviser,
or a person or entity duly authorized by either of them. Such instructions may
be in writing signed by the authorized person or persons or may be in a tested
communication or in a communication utilizing access codes effected between
electro-mechanical or electronic devices or may be by such other means and
utilizing such intermediary systems and utilities as may be agreed from time to
time by the Custodian and the person(s) or entity giving such instruction,
provided that the Fund has followed any security procedures agreed to from time
to time by the applicable Fund and the Custodian including, but not limited to,
the security procedures selected by the Fund via the form of Funds Transfer
Addendum hereto, the terms of which are hereby agreed to. Oral instructions will
be considered Proper Instructions if the Custodian reasonably believes them to
have been given by a person authorized to provide such instructions with respect
to the transaction involved; the Fund shall cause all oral instructions to be
confirmed in writing. For purposes of this Section, Proper Instructions shall
include instructions received by the Custodian pursuant to any multi-party
agreement which requires a segregated asset account in accordance with Section
2.9 hereof.


“Special Instructions,” as such term is used throughout this Agreement, means
Proper Instructions countersigned or confirmed in writing by the Treasurer or
any Assistant Treasurer of the applicable Fund or any other person designated in
writing by the Treasurer of such Fund, which countersignature or confirmation
shall be (a) included on the same instrument containing the Proper Instructions
or on a separate instrument clearly relating thereto and (b) delivered by hand,
by facsimile transmission,




--------------------------------------------------------------------------------





or in such other manner as the Fund and the Custodian agree in writing.


Concurrently with the execution of this Agreement, and from time to time
thereafter, as appropriate, each Fund shall deliver to the Custodian, duly
certified by such Fund’s Treasurer or Assistant Treasurer, a certificate setting
forth: (i) the names, titles, signatures and scope of authority of all persons
authorized to give Proper Instructions or any other notice, request, direction,
instruction, certificate or instrument on behalf of the Fund and (ii) the names,
titles and signatures of those persons authorized to give Special Instructions.
Such certificate may be accepted and relied upon by the Custodian as conclusive
evidence of the facts set forth therein and shall be considered to be in full
force and effect until receipt by the Custodian of a similar certificate to the
contrary.


Section 9.    Evidence of Authority.


The Custodian shall be protected in acting upon any instructions, notice,
request, consent, certificate or other instrument or paper believed by it to be
genuine and to have been properly executed by or on behalf of the applicable
Fund. The Custodian may receive and accept a copy of a resolution certified by
the Secretary or an Assistant Secretary of any Fund as conclusive evidence (a)
of the authority of any person to act in accordance with such resolution or (b)
of any determination or of any action by the applicable Board as described in
such resolution, and such resolution may be considered as in full force and
effect until receipt by the Custodian of written notice to the contrary.


Section 10.    Actions Permitted without Express Authority.


The Custodian may in its discretion, without express authority from the
applicable Fund on behalf of each applicable Portfolio:


1)
Make payments to itself or others for minor expenses of handling securities or
other similar items relating to its duties under this Agreement; provided that
all such payments shall be accounted for to the Fund on behalf of the Portfolio;



2)
Surrender securities in temporary form for securities in definitive form;



3)
Endorse for collection, in the name of the Portfolio, checks, drafts and other
negotiable instruments; and



4)
In general, attend to all non‑discretionary details in connection with the sale,
exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Portfolio except as otherwise directed by the
applicable Board.



Section 11.
Duties of Custodian with Respect to the Books of Account and Calculation of Net
Asset Value and Net Income.



The Custodian shall cooperate with and supply necessary information to the
entity or entities appointed by the applicable Board to keep the books of
account of each Portfolio and/or compute the net asset value per Share of the
outstanding Shares. Each Fund acknowledges and agrees that, with respect to
investments maintained with the Underlying Transfer Agent, the Underlying
Transfer Agent is the sole source of information on the number of shares of a
fund held by it on behalf of a




--------------------------------------------------------------------------------





Portfolio and that the Custodian has the right to rely on holdings information
furnished by the Underlying Transfer Agent to the Custodian in performing its
duties under this Agreement, including without limitation, the duties set forth
in this Section 11 and in Section 12 hereof; provided, however, that the
Custodian shall be obligated to reconcile information as to purchases and sales
of Underlying Shares contained in trade instructions and confirmations received
by the Custodian and to report promptly any discrepancies to the Underlying
Transfer Agent.


Section 12.    Records.


The Custodian shall with respect to each Portfolio create and maintain all
records relating to its activities and obligations under this Agreement in such
manner as will meet the obligations of each Fund under the 1940 Act, with
particular attention to section 31 thereof and Rules 31a-1 and 31a-2 thereunder.
All such records shall be the property of the Fund and shall at all times during
the regular business hours of the Custodian be open for inspection by duly
authorized officers, employees or agents of such Fund and employees and agents
of the SEC. The Custodian shall, at a Fund’s request, supply the Fund with a
tabulation of securities owned by each Portfolio and held by the Custodian and
shall, when requested to do so by the Fund and for such compensation as shall be
agreed upon between the Fund and the Custodian, include certificate numbers in
such tabulations. Each Fund acknowledges that, in creating and maintaining the
records as set forth herein with respect to Portfolio property released and
delivered pursuant to Section 2.2(14), or purchased pursuant to Section 2.6(7)
hereof, the Custodian is authorized and instructed to rely upon information
provided to it by the Fund, the Fund’s counterparty(ies), or the agents of
either of them.


Section 13.    Opinion of Fund’s Independent Accountant.


The Custodian shall take all reasonable action, as a Fund with respect to a
Portfolio may from time to time request, to obtain from year to year favorable
opinions from the Fund’s independent accountants with respect to its activities
hereunder in connection with the preparation of the Fund’s Form N-1A or Form
N-2, as applicable, and Form N-SAR or other annual reports to the SEC and with
respect to any other requirements thereof.


Section 14.    Reports to Fund by Independent Public Accountants.


The Custodian shall provide the applicable Fund, on behalf of each of the
Portfolios at such times as such Fund may reasonably require, with reports by
independent public accountants on the accounting system, internal accounting
control and procedures for safeguarding securities, futures contracts and
options on futures contracts, including securities deposited and/or maintained
in a U.S. Securities System or a Foreign Securities System (either, a
“Securities System”), relating to the services provided by the Custodian under
this Agreement; such reports, shall be of sufficient scope and in sufficient
detail, as may reasonably be required by the Fund to provide reasonable
assurance that any material inadequacies would be disclosed by such examination,
and, if there are no such inadequacies, the reports shall so state.






--------------------------------------------------------------------------------





Section 15.    Compensation of Custodian.


The Custodian shall be entitled to reasonable compensation for its services and
expenses as Custodian, as agreed upon from time to time between each Fund on
behalf of each applicable Portfolio and the Custodian.


Section 16.    Responsibility of Custodian.


So long as and to the extent that it is in the exercise of reasonable care, the
Custodian shall not be responsible for the title, validity or genuineness of any
property or evidence of title thereto received by it or delivered by it pursuant
to this Agreement and shall be held harmless in acting upon any notice, request,
consent, certificate or other instrument reasonably believed by it to be genuine
and to be signed by the proper party or parties, including any futures
commission merchant acting pursuant to the terms of a three‑party futures or
options agreement. The Custodian shall be held to the exercise of reasonable
care in carrying out the provisions of this Agreement, but shall be kept
indemnified by and shall be without liability to any Fund for any action taken
or omitted by it in good faith without negligence or willful misconduct,
including, without limitation, acting in accordance with any Proper Instruction.
It shall be entitled to rely on and may act upon advice of counsel (who may be
counsel for the Fund) on all matters, and shall be without liability for any
action reasonably taken or omitted pursuant to such advice. The Custodian shall
be without liability to any Fund or Portfolio for any loss, liability, claim or
expense resulting from or caused by anything that is part of Country Risk (as
defined in Section 3 hereof), including without limitation nationalization,
expropriation, currency restrictions, insolvency of a Foreign Sub-custodian,
acts of war, revolution, riots or terrorism.


Except as may arise from the Custodian’s own negligence or willful misconduct or
the negligence or willful misconduct of a sub-custodian or agent, the Custodian
shall be without liability to any Fund for any loss, liability, claim or expense
resulting from or caused by; (i) events or circumstances beyond the reasonable
control of the Custodian or any sub-custodian or Securities System or any agent
or nominee of any of the foregoing, including, without limitation, the
interruption, suspension or restriction of trading on or the closure of any
securities market, power or other mechanical or technological failures or
interruptions, computer viruses or communications disruptions, work stoppages,
natural disasters, or other similar events or acts; (ii) errors by any Fund or
its duly authorized investment manager or investment adviser in their
instructions to the Custodian provided such instructions have been in accordance
with this Agreement; (iii) the insolvency of or acts or omissions by a
Securities System; (iv) any act or omission of a Special Sub-Custodian
including, without limitation, reliance on reports prepared by a Special
Sub-Custodian; (v) any delay or failure of any broker, agent or intermediary,
central bank or other commercially prevalent payment or clearing system to
deliver to the Custodian’s sub-custodian or agent securities purchased or in the
remittance or payment made in connection with securities sold; (vi) any delay or
failure of any company, corporation, or other body in charge of registering or
transferring securities in the name of the Custodian, any Fund, the Custodian’s
sub-custodians, nominees or agents or any consequential losses arising out of
such delay or failure to transfer such securities including non-receipt of
bonus, dividends and rights and other accretions or benefits; (vii) delays or
inability to perform its duties due to any disorder in market infrastructure
with respect to any particular security or Securities




--------------------------------------------------------------------------------





System; and (viii) any provision of any present or future law or regulation or
order of the United States of America, or any state thereof, or any other
country, or political subdivision thereof or of any court of competent
jurisdiction. The Custodian shall be liable for the acts or omissions of a
Foreign Sub-Custodian to the same extent as set forth with respect to
sub-custodians generally in this Agreement.


The Custodian shall enter into and shall maintain in effect, at all times during
the term of this Agreement, with appropriate parties one or more agreements
making reasonable provision for (i) periodic back-up of the computer files and
data with respect to each Fund; and (ii) emergency use of electronic data
processing equipment to provide services under this Agreement.


If a Fund on behalf of a Portfolio requires the Custodian to take any action
with respect to securities, which action involves the payment of money or which
action may, in the opinion of the Custodian, result in the Custodian or its
nominee assigned to the Fund or the Portfolio being liable for the payment of
money or incurring liability of some other form, such Fund on behalf of the
Portfolio, as a prerequisite to requiring the Custodian to take such action,
shall provide indemnity to the Custodian in an amount and form satisfactory to
it.


In no event shall any party be liable for indirect, special or consequential
damages; provided, however, that the foregoing shall in no way limit the
Custodian’s recovery relating to third party claims asserted against it and
related fees and expenses for which indemnification is available hereunder.


If the Custodian, its affiliates, subsidiaries or agents advances cash or
securities to the Fund for any purpose (including but not limited to securities
settlements, foreign exchange contracts and assumed settlement), or in the event
that the Custodian or its nominee shall incur or be assessed any taxes, charges,
expenses, assessments, claims or liabilities in connection with the performance
of this Agreement, except such as may arise from its or its nominee’s own
negligent action, negligent failure to act or willful misconduct, or if a Fund
fails to compensate the Custodian pursuant to Section 15 hereof, any property at
any time held for the account of the applicable Portfolio shall be security
therefor and should the Fund fail to pay or reimburse the Custodian promptly,
the Custodian shall be entitled to utilize available cash and to dispose of such
Portfolio’s assets to the extent necessary to obtain payment or reimbursement.
The Custodian may at any time decline to follow Proper Instructions to deliver
out to the Fund cash or securities if the Custodian determines in its reasonable
discretion that, after giving effect to the Proper Instructions, the cash or
securities remaining will not have sufficient value fully to secure the Fund's
payment or reimbursement obligations, whether contingent or otherwise.


Except as may arise from the Custodian’s own negligence or willful misconduct,
each Fund shall indemnify and hold the Custodian harmless from and against any
and all costs, expenses, losses, damages, charges, counsel fees, payments and
liabilities which may be asserted against the Custodian (a) acting in accordance
with any Proper Instruction or Special Instruction including, without
limitation, any Proper Instruction with respect to Free Trades including, but
not limited to, cost, expense, loss, damage, liability, tax, charge, assessment
or claim resulting from (i) the failure of the applicable Fund to receive income
with respect to purchased investments, (ii) the failure of the applicable Fund
to recover amounts invested on maturity of purchased investments, (iii) the




--------------------------------------------------------------------------------





failure of the Custodian to respond to or be aware of notices or other corporate
communications with respect to purchased investments, or (iv) the Custodian’s
reliance upon information provided by the applicable Fund, such Fund’s
counterparty(ies) or the agents of either of them with respect to Fund property
released, delivered or purchased pursuant to either of Section 2.2(14) or
Section 2.6(7) hereof; (b) for the acts or omissions of any Special
Sub-Custodian; or (c) for the acts or omissions of any Local Agent or Pledgee.


Section 17.    Effective Period, Termination and Amendment.


This Agreement shall remain in full force and effect for an initial term ending
August 1, 2020 (the “Initial Term”). After the expiration of the Initial Term,
this Agreement shall automatically renew for successive one-year terms (each, a
“Renewal Term”) unless a written notice of non-renewal is delivered by the
non-renewing party no later than ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term, as the case may be. During the Initial Term
and thereafter, either party may terminate this Agreement: (i) in the event of
the other party’s material breach of a material provision of this Agreement that
the other party has either (a) failed to cure or (b) failed to establish a
remedial plan to cure that is reasonably acceptable, within 60 days’ written
notice of such breach, or (ii) in the event of the appointment of a conservator
or receiver for the other party or upon the happening of a like event to the
other party at the direction of an appropriate agency or court of competent
jurisdiction; in addition, after the Initial Term, either party may terminate
this Agreement upon giving ninety (90) days’ prior written notice or such
shorter period as is mutually agreed upon by the parties. Upon termination of
this Agreement pursuant to this paragraph with respect to any Fund or Portfolio,
the applicable Fund shall pay Custodian its compensation due and shall reimburse
Custodian for its costs, expenses and disbursements.


During the Initial Term, in the event of: (i) any Fund's termination of this
Agreement with respect to such Fund or its Portfolio(s) for any reason other
than as set forth in the immediately preceding paragraph or (ii) a transaction
not in the ordinary course of business pursuant to which the Custodian is not
retained to continue providing services hereunder to a Fund or Portfolio (or its
respective successor), the applicable Fund shall pay the Custodian its
compensation due through the end of the Initial Term (based upon the average
monthly compensation previously earned by Custodian with respect to such Fund or
Portfolio) and shall reimburse the Custodian for its costs, expenses and
disbursements. Upon receipt of such payment and reimbursement, the Custodian
will deliver such Fund’s or Portfolio’s securities and cash as set forth
hereinbelow. For the avoidance of doubt, no payment will be required pursuant to
this paragraph after the Initial Term or in the event of any transaction such as
(a) the liquidation or dissolution of a Fund or a Portfolio and distribution of
such Fund’s or Portfolio’s assets as a result of the Board’s determination in
its reasonable business judgment that the Fund or Portfolio is no longer viable,
(b) a merger of a Fund or Portfolio into, or the consolidation of a Fund or
Portfolio with, another entity, or (c) the sale by a Fund or Portfolio of all,
or substantially all, of its assets to another entity, in each of (b) and (c)
where the Custodian is retained to continue providing services to such Fund or
Portfolio (or its respective successor) on substantially the same terms as this
Agreement.


Termination of this Agreement with respect to any one particular Fund or
Portfolio shall in no way affect the rights and duties under this Agreement with
respect to any other Fund or Portfolio. The




--------------------------------------------------------------------------------





provisions of Sections 4.11, 15 and 16 of this Agreement shall survive
termination of this Agreement for any reason.


This Agreement may be amended at any time in writing by mutual agreement of the
parties hereto.


Section 18.    Successor Custodian.


If a successor custodian for one or more Portfolios shall be appointed by the
applicable Board, the Custodian shall, upon termination and receipt of Proper
Instructions, deliver to such successor custodian at the office of the
Custodian, duly endorsed and in the form for transfer, all securities of each
applicable Portfolio then held by it hereunder and shall transfer to an account
of the successor custodian all of the securities of each such Portfolio held in
a Securities System or at the Underlying Transfer Agent.


If no such successor custodian shall be appointed, the Custodian shall, in like
manner, upon receipt of Proper Instructions, deliver at the office of the
Custodian and transfer such securities, funds and other properties in accordance
with such resolution.


In the event that no Proper Instructions designating a successor custodian or
alternative arrangements shall have been delivered to the Custodian on or before
the date when such termination shall become effective, then the Custodian shall
have the right to deliver to a bank or trust company, which is a “bank” as
defined in the 1940 Act, doing business in Boston, Massachusetts or New York,
New York, of its own selection, having an aggregate capital, surplus, and
undivided profits, as shown by its last published report, of not less than
$25,000,000, all securities, funds and other properties held by the Custodian on
behalf of each applicable Portfolio and all instruments held by the Custodian
relative thereto and all other property held by it under this Agreement on
behalf of each applicable Portfolio, and to transfer to an account of such
successor custodian all of the securities of each such Portfolio held in any
Securities System or at the Underlying Transfer Agent. Thereafter, such bank or
trust company shall be the successor of the Custodian under this Agreement.


In the event that securities, funds and other properties remain in the
possession of the Custodian after the date of termination hereof owing to
failure of any Fund to provide Proper Instructions as aforesaid, the Custodian
shall be entitled to fair compensation for its services during such period as
the Custodian retains possession of such securities, funds and other properties
and the provisions of this Agreement relating to the duties and obligations of
the Custodian shall remain in full force and effect.


Section 19. General.


Section 19.1 Massachusetts Law to Apply. This Agreement shall be construed and
the provisions thereof interpreted under and in accordance with laws of The
Commonwealth of Massachusetts.






--------------------------------------------------------------------------------





Section 19.2 Prior Agreements. This Agreement supersedes and terminates, as of
the date hereof, all prior agreements between each Fund on behalf of each of the
Portfolios and the Custodian relating to the custody of such Fund’s assets.
    
Section 19.3 Assignment. This Agreement may not be assigned by (a) any Fund
without the written consent of the Custodian or (b) by the Custodian without the
written consent of each applicable Fund.


    Section 19.4 Interpretive and Additional Provisions. In connection with the
operation of this Agreement, the Custodian and each Fund on behalf of each of
the Portfolios, may from time to time agree on such provisions interpretive of
or in addition to the provisions of this Agreement as may in their joint opinion
be consistent with the general tenor of this Agreement. Any such interpretive or
additional provisions shall be in a writing signed by all parties and shall be
annexed hereto, provided that no such interpretive or additional provisions
shall contravene any applicable federal or state regulations or any provision of
a Fund’s Governing Documents. No interpretive or additional provisions made as
provided in the preceding sentence shall be deemed to be an amendment of this
Agreement.


Section 19.5 Additional Funds. In the event that any management investment
company in addition to those listed on Appendix A hereto desires to have the
Custodian render services as custodian under the terms hereof, it shall so
notify the Custodian in writing, and if the Custodian agrees in writing to
provide such services, such management investment company shall become a Fund
hereunder and be bound by all terms and conditions and provisions hereof
including, without limitation, the representations and warranties set forth in
Section 19.7 below.


Section 19.6 Additional Portfolios. In the event that any Fund establishes one
or more series of Shares in addition to those set forth on Appendix A hereto
with respect to which it desires to have the Custodian render services as
custodian under the terms hereof, it shall so notify the Custodian in writing,
and if the Custodian agrees in writing to provide such services, such series of
Shares shall become a Portfolio hereunder.


Section 19.7 The Parties. All references herein to the “Fund” are to each of the
management investment companies listed on Appendix A hereto, and each management
investment company made subject to this Agreement in accordance with Section
19.5 above, individually, as if this Agreement were between such individual Fund
and the Custodian. In the case of a series corporation, trust or other entity,
all references herein to the “Portfolio” are to the individual series or
portfolio of such corporation, trust or other entity, or to such corporation,
trust or other entity on behalf of the individual series or portfolio, as
appropriate. Any reference in this Agreement to “the parties” shall mean the
Custodian and such other individual Fund as to which the matter pertains. Each
Fund hereby represents and warrants that (a) it is duly incorporated or
organized and is validly existing in good standing in its jurisdiction of
incorporation or organization; (b) it has the requisite power and authority
under applicable law and its Governing Documents to enter into and perform this
Agreement; (c) all requisite proceedings have been taken to authorize it to
enter into and perform this Agreement; (d) this Agreement constitutes its legal,
valid, binding and enforceable agreement; and (e) its entrance into this
Agreement shall not cause a material breach or be in material conflict with any
other agreement or obligation of the Fund or any law or regulation applicable to
it.




--------------------------------------------------------------------------------







Notice is hereby given, and it is expressly agreed, that the obligations under
this Agreement of any Fund shall not be binding upon any of the trustees,
shareholders, nominees, officers, agents or employees of such Fund personally,
but bind only the trust property of such Fund. In the case of each Fund, the
execution and delivery of this Agreement on its behalf has been duly authorized
by its trustees, and signed by an authorized officer, in each case acting in
such capacity and not individually, and neither such authorization by the
trustees nor such execution and delivery shall be deemed to have been made by
any of them individually, but shall only bind the trust property of each Fund.


Section 19.8 Remote Access Services Addendum. The Custodian and each Fund agree
to be bound by the terms of the Remote Access Services Addendum hereto.


Section 19.9 Notices. Any notice, instruction or other instrument required to be
given hereunder may be delivered in person to the offices of the parties as set
forth herein during normal business hours or delivered prepaid registered mail
or by telex, cable or telecopy to the parties at the following addresses or such
other addresses as may be notified by any party from time to time.


To any Fund:            c/o Barings LLC
300 South Tryon Street, Ste. 3300
Charlotte, NC 28202
Attention: Patrick Hoefling
Telephone: 704-805-7200
Telecopy: 704-805-7376


With a copy to:    Janice Bishop
Email: Janice.bishop@barings.com


To the Custodian:        STATE STREET BANK AND TRUST COMPANY
100 Summer Street, Floor 5
Boston, MA 02110     
Attention: Fred Willshire
State Street Alternative Investment Solutions
Facsimile No.: 212-651-2393
Telephone No.: 617-662-7245


Such notice, instruction or other instrument shall be deemed to have been served
in the case of a registered letter at the expiration of five business days after
posting, in the case of cable twenty-four hours after dispatch and, in the case
of telex, immediately on dispatch and if delivered outside normal business hours
it shall be deemed to have been received at the next time after delivery when
normal business hours commence and in the case of cable, telex or telecopy on
the business day after the receipt thereof. Evidence that the notice was
properly addressed, stamped and put into the post shall be conclusive evidence
of posting.






--------------------------------------------------------------------------------





Section 19.10 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all such
counterparts taken together shall constitute one and the same Agreement.


Section 19.11 Severability. If any provision or provisions of this Agreement
shall be held to be invalid, unlawful or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired. The failure of a party hereto to insist upon strict adherence to
any term of this Agreement on any occasion or the failure of a party hereto to
exercise or any delay in exercising any right or remedy under this Agreement
shall not constitute a waiver of any such term, right or remedy or a waiver of
any other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.


Section 19.12 Confidentiality. All information provided under this Agreement by
a party (the “Disclosing Party”) to the other party (the “Receiving Party”)
regarding the Disclosing Party’s business and operations shall be treated as
confidential. Subject to Section 19.13 below, all confidential information
provided under this Agreement by Disclosing Party shall be used, including
disclosure to third parties, by the Receiving Party, or its agents or service
providers, solely for the purpose of performing or receiving the services and
discharging the Receiving Party’s other obligations under the Agreement or
managing the business of the Receiving Party and its affiliates, including
financial and operational management and reporting, risk management, legal and
regulatory compliance and customer service management. The foregoing shall not
be applicable to any information (a) that is publicly available when provided or
thereafter becomes publicly available, other than through a breach of this
Agreement, (b) that is independently derived by the Receiving Party without the
use of any information provided by the Disclosing Party in connection with this
Agreement, (c) that is disclosed to comply with any legal or regulatory
proceeding, investigation, audit, examination, subpoena, civil investigative
demand or other similar process, (d) that is disclosed as required by operation
of law or regulation or as required to comply with the requirements of any
market infrastructure that the Disclosing Party or its agents direct the
Custodian or its affiliates to employ (or which is required in connection with
the holding or settlement of instruments included in the assets subject to this
Agreement), or (e) where the party seeking to disclose has received the prior
written consent of the party providing the information, which consent shall not
be unreasonably withheld.


Section 19.13 Reserved.
    
Section 19.14 Reproduction of Documents. This Agreement and all schedules,
addenda, exhibits, appendices, attachments and amendments hereto may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto all/each agree that
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.






--------------------------------------------------------------------------------





Section 19.15 Regulation GG. Each Fund hereby represents and warrants that it
does not engage in an “Internet gambling business,” as such term is defined in
Section 233.2(r) of Federal Reserve Regulation GG (12 CFR 233) (“Regulation
GG”). Each Fund hereby covenants and agrees that it shall not engage in an
Internet gambling business. In accordance with Regulation GG, each Fund is
hereby notified that “restricted transactions,” as such term is defined in
Section 233.2(y) of Regulation GG, are prohibited in any dealings with the
Custodian pursuant to this Agreement or otherwise between or among any party
hereto.


Section 19.16 Data Privacy. The Custodian will implement and maintain a written
information security program that contains appropriate security measures to
safeguard the personal information of the Fund’s shareholders, employees,
directors and/or officers that the Custodian receives, stores, maintains,
processes or otherwise accesses in connection with the provision of services
hereunder.  For these purposes, “personal information” shall mean (i) an
individual’s name (first initial and last name or first name and last name),
address or telephone number plus (a) social security number, (b) drivers license
number, (c) state identification card number, (d) debit or credit card number,
(e) financial account number or (f) personal identification number or password
that would permit access to a person’s account or (ii) any combination of the
foregoing that would allow a person to log onto or access an individual’s
account.  Notwithstanding the foregoing “personal information” shall not include
information that is lawfully obtained from publicly available information, or
from federal, state or local government records lawfully made available to the
general public.


Section 19.17    Loan Services Addendum.    In the event the Fund directs
Custodian in writing to perform loan services, Custodian and the Fund hereby
agree to be bound by the terms of the Loan Services Addendum attached hereto and
the Fund shall reimburse Custodian for its fees and expenses related thereto as
agreed upon from time to time in writing by the Fund and Custodian.


Section 19.18 Shareholder Communications Election. SEC Rule 14b-2 requires banks
which hold securities for the account of customers to respond to requests by
issuers of securities for the names, addresses and holdings of beneficial owners
of securities of that issuer held by the bank unless the beneficial owner has
expressly objected to disclosure of this information. In order to comply with
the rule, the Custodian needs each Fund to indicate whether it authorizes the
Custodian to provide such Fund’s name, address, and share position to requesting
companies whose securities the Fund owns. If a Fund tells the Custodian “no,”
the Custodian will not provide this information to requesting companies. If a
Fund tells the Custodian “yes” or does not check either “yes” or “no” below, the
Custodian is required by the rule to treat the Fund as consenting to disclosure
of this information for all securities owned by the Fund or any funds or
accounts established by the Fund. For a Fund’s protection, the Rule prohibits
the requesting company from using the Fund’s name and address for any purpose
other than corporate communications. Please indicate below whether the Fund
consents or objects by checking one of the alternatives below.


YES [ ]
The Custodian is authorized to release the Fund’s name, address, and share
positions.



NO [X]
The Custodian is not authorized to release the Fund’s name, address, and share
positions.







--------------------------------------------------------------------------------







Signature Page




In Witness Whereof, each of the parties has caused this instrument to be
executed in its name and behalf by its duly authorized representative under seal
as of the date first above-written.




EACH OF THE ENTITIES
SET FORTH ON APPENDIX A HERETO




By: /s/ Eric J. Lloyd _________________________
Name: Eric J. Lloyd
Title: Chief Executive Officer






STATE STREET BANK AND TRUST COMPANY




By: /s/ Brian Nath_________________________
Name: Brian Nath
Title: Managing Director








--------------------------------------------------------------------------------





APPENDIX A
to
Master Custodian Agreement




Management Investment Companies Registered with the SEC and Portfolios thereof,
If Any




Barings BDC, Inc.




--------------------------------------------------------------------------------





SCHEDULE D
to
Master Custodian Agreement




Special Sub-Custodians


None




